Citation Nr: 1452026	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-20 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence was received to reopen a claim for service connection for eczema, claimed previously as dry itchy skin, and if so, whether service connection for that disability is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from November 1988 through November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which declined to reopen the Veteran's prior claim for service connection for dry itchy skin, claimed now by the Veteran as eczema.  The Veteran perfected a timely appeal as to that issue.

Testimony was received from the Veteran by a Decision Review Officer (DRO) during a September 2012 local hearing.  Additional testimony was received during a Board hearing held in March 2014.  Transcripts of the Veteran's testimony are associated with the claims file.


FINDINGS OF FACT

1.  A November 2002 rating decision denied the Veteran's original claim for service connection for dry itchy skin, and the Veteran did not subsequently appeal that decision.
 
2.  The Veteran's current request to reopen his claim for service connection for a right knee disorder and a back disorder was received in December 2011.
 
3.  The evidence associated with the claims file since the RO's November 2002 rating decision, when considered with the evidence previously of record, relates to the previously unestablished questions of whether the Veteran has a current skin disorder, and, whether such disorder resulted from the Veteran's active duty service; and hence, raises a reasonable possibility of substantiating the Veteran's claim for service connection.

4.  The Veteran has eczema of the hands and feet that resulted from his exposure to environmental conditions during his service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's final November 2002 decision is new and material, and the Veteran's claim for service connection for dry itchy skin, claimed currently as eczema, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for service connection for eczema have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  However, given the favorable actions taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

I.  Reopening Claims

The Veteran's original claim for service connection for dry itchy skin was received in December 2001.  In a November 2002 rating decision, the RO in Lincoln, Nebraska denied that claim, on the basis that the evidence available at that time did not show a current skin disorder either during or after active duty service.  The Veteran did not subsequently appeal that decision; hence, the November 2002 decision is final.  38 U.S.C.A. § 7105(c).

In December 2011, the Veteran filed the pending request to reopen his claim for service connection for dry itchy skin, claimed this time as eczema.  This request was denied in a May 2011 rating decision and the Veteran now seeks appeal of that decision.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the November 2002 decision which declined to reopen the Veteran's claim, the evidentiary record consisted of the Veteran's claim, service treatment records, and a VA general examination performed in August 2002 and a VA psychiatric examination performed in September 2002.  Since that time, volumes of additional evidence have been added to the record.  Such additional evidence includes:  records for VA treatment received by the Veteran through January 2013; records for private treatment received through December 2012; and reports from VA skin examinations conducted in March 2012, May 2012, October 2012, and November 2012.

Here, the cumulative record includes the Veteran's service department records, which show that the Veteran served in the Southwest Asia Theater of Operations during Operation Desert Storm and Desert Shield.  Notably, a June 1991 service treatment record expresses that the Veteran was exposed to smoke from the Burgan Oil Fields, which were known apparently containing sour oil wells with high sulfur content.  In his claims submissions and during his April 2014 hearing testimony, the Veteran alleged that he has had ongoing skin problems which date back in time to his Persian Gulf service.  Those assertions are supported by the independent statements obtained from the Veteran's service buddy, F.C., who recalled in a March 2014 statement that he observed the Veteran having cracked and blistered skin on his hands and peeling skin on his feet during service.  In a September 2012 statement, the Veteran's spouse alleged that she has witnessed the Veteran experiencing a constant rash and dry itchy skin on his hands and feet for the majority of their 20 year marriage.  Finally, in a March 2014 statement, the Veteran's mother alleged that the Veteran did not have any skin condition until after he returned from service in the Persian Gulf.

In addition to the foregoing lay evidence, the newly obtained private and VA treatment records show that the Veteran has been followed for diagnosed dyshidrotic eczema of the hands and feet since August 2011.  These diagnoses were confirmed during a March 2012 VA skin examination and during VA examiners' addendum opinions rendered in May and October of 2012.  Once again, the Veteran reported during VA treatment in November 2012 that the skin problems had been ongoing since his service in the Persian Gulf.  In a September 2012 opinion, the Veteran's private physician, Dr. C.J.M. offered the opinion that the Veteran was having chronic dermatitis that is exacerbated by exposure to toxins during service.

Overall, the current cumulative evidentiary record raises the possibility that the Veteran has eczema that is attributable to his active duty service.  In view of the same, the evidence appears to raise a reasonable possibility of substantiating the Veteran's service connection claim.  Hence, the Board finds that new and material evidence has been received and that the Veteran's claim for service connection for eczema, claimed previously as dry itchy skin, must be reopened.  This claim will next be addressed by the Board on a de novo basis.  


II.  Service Connection for Eczema

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

As noted above, the Veteran has asserted credibly in his claims submissions and in his hearing testimony that he has experienced skin problems since his service in the Persian Gulf.  His assertions are supported by equally credible statements provided by his service buddy, F.C., who recalls that he did observe the Veteran experiencing skin problems during service in the Persian Gulf, and by his mother and spouse, who assert collectively that the Veteran did not have skin problems prior to his service in the Persian Gulf and that he has experienced ongoing skin problems since that time.

Indeed, post-service private and VA treatment records show that the Veteran has been followed for dyshidrotic eczema of the hands and feet since August 2011.  In a September 2012 private opinion, Dr. C.J.M. expressed that the Veteran has chronic dermatitis of the hands that is exacerbated by toxin exposure that occurred during service.

The foregoing assertions of continuity of skin conditions and the September 2012 favorable opinion are rebutted by a March 2012 VA examination, which confirmed the eczema diagnoses, but opined that the Veteran's condition is less likely than not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  As rationale, the examiner notes that the cause of eczema is not completely understood, although hereditary factors appear to play a strong role.  Further, the examiner noted, aggravating factors include:  heat, perspiration, and dry environments; emotional stress or anxiety; rapid temperature changes; and exposure to certain chemicals or cleaning solutions, including soaps and detergents, perfumes and cosmetics, wool or synthetic fibers, dust, sand, and cigarette smoke.  Despite the fact that many of these aggravating factors would appear to be inherent in the Veteran's Gulf War service, the examiner did not offer an explanation as to why she believed that the Veteran's likely exposure to such aggravating conditions during his Gulf War service did not cause his eczema.  For this reason, the Board is not inclined to assign significant probative weight to the VA examiner's March 2012 opinion.

In a May 2012 addendum opinion, which was rendered by a separate VA examiner after review of the Veteran's claims file, the examiner noted that the Veteran was treated during service in 1990 for tinea cruris, and that subsequent records are silent for any skin disorders until 2002, when he was seen for recurring rashes on his hands and fingers.  The examiner noted further that toxin exposure, nerve pill issues, and anthrax injections are not documented in the medical literature as being a cause for eczema.  Hence, the examiner concluded, it appears less likely that any skin rash would be due to the Veteran's toxin exposure, nerve pills, and anthrax injections received during service.  Further, the examiner noted, the current rashes on the Veteran's hands have no relationship with the separate issue of the Veteran's tinea cruris.  Still, the examiner did not offer any clarification as to whether the Veteran's likely exposure to such known aggravating conditions such as rapid temperature change, heat, perspiration, dry environments, dust, and sand caused his current eczema.  For this reason, the May 2012 opinion is also incomplete and is not entitled full probative weight.

Finally, yet another addendum opinion was obtained in October 2012.  In that opinion, the VA examiner added that eczema is a common diagnosis for which there is no specific testing that tells its exact etiology.  Hence, the examiner concluded, it appears unlikely that any skin condition the Veteran has now is the result of an environmental hazard during service.  Further, the examiner observed that there is "an unusual lack of documentation concerning the Veteran's rash over many years after discharge; but in so noting, the examiner fails to acknowledge the Veteran's credible lay assertions that he has experienced rashes which date back to his service in the Persian Gulf, as well as the credible supporting statements from his mother, spouse, and service buddy.  Also, the examiner again failed to address the question of whether the Veteran's eczema might have resulted from the other aforementioned known aggravating conditions.

Because of the foregoing deficiencies in the VA examiners' opinions, the Board is inclined to assign those opinions far less probative weight than the other evidence of record, to include the Veteran's credible testimony and assertions concerning continuity of ongoing skin problems since his Persian Gulf service and the equally credible supporting statements provided by F.C., his spouse, and his mother.  Accordingly, the preponderance of the evidence does show that the Veteran's eczema likely began during active duty service as a result of exposure to various environmental conditions during the Veteran's service in the Persian Gulf.  As such, the Veteran is entitled to service connection for eczema.









ORDER

New and material has been received and the Veteran's claim for service connection for eczema, claimed previously as dry itchy skin, is reopened.

Service connection for eczema, claimed previously as dry itchy skin, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


